Citation Nr: 1615974	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  09-18 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for right knee degenerative arthritis prior to February 25, 2010, and a rating higher than 10 percent thereafter.

2.  Entitlement to an initial compensable rating for left knee patellofemoral syndrome prior to February 25, 2010, and a rating higher than 10 percent thereafter.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from November 1987 to May 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for bilateral patellofemoral syndrome and assigned a noncompensable rating effective from February 7, 2008.

By way of a March 2010 decision, the RO separated the bilateral knee disability into two awards, assigning each knee a 10 percent rating effective from February 25, 2010.

The Board previously remanded these claims for additional development in July 2013.  At that time, the Board noted that the issue of entitlement to a TDIU had been raised by the record and was part of the increased rating claims on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The Board took jurisdiction of the TDIU claim and also remanded it for appropriate development.  The case now returns to the Board for further review.


FINDINGS OF FACT

1.  Prior to February 25, 2010, right knee range of motion was manifested by full extension and flexion.  From February 25, 2010, to June 21, 2015, extension was full and flexion was greater than 30 degrees.  From June 22, 2015, extension was full and flexion was limited by pain to 30 degrees.

2.  Prior to February 25, 2010, left knee range of motion was manifested by full extension and flexion.  From February 25, 2010, extension was full and flexion was greater than 30 degrees.

3.  The Veteran's service-connected disabilities do not preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for right knee degenerative arthritis have not been met prior to February 25, 2010.  From February 25, 2010, to June 21, 2015, the criteria for a rating higher than 10 percent have not been met.  From June 22, 2015, the criteria for a 20 percent rating have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2015).

2.  The criteria for a compensable rating for right knee degenerative arthritis have not been met prior to February 25, 2010.  From February 25, 2010, the criteria for a rating higher than 10 percent have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2015).

3.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.340, 4.2, 4.16 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

A.  Applicable Laws

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).

The Veteran's right knee disability is currently rated under Diagnostic Code (DC) 5003, and his left knee disability is rated under DC 5099-5014.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  When an unlisted disease or injury is encountered, it will be rated by analogy under a diagnostic code built up using the first 2 digits from that part of the Rating Schedule most closely identifying the body part or system affected and by using "99" for the last 2 digits.

DC 5003 addresses degenerative arthritis, and provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  In such cases, limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.

The Veteran's left knee disability is rated by analogy to DC 5014, which addresses osteomalacia and is also rated on limitation of motion of the affected part.  38 C.F.R. § 4.71a, DC 5014.

There are several diagnostic codes generally applicable to knee disabilities found in 38 C.F.R. § 4.71a.  Under DC 5260, limitation of flexion of the leg, a 0 percent rating is assigned when flexion is limited to 60 degrees.  A 10 percent rating is warranted when flexion of the leg is limited to 45 degrees.  A 20 percent rating is warranted when flexion is limited to 30 degrees.  A 30 percent rating is warranted when flexion is limited to 15 degrees.

Under DC 5261, limitation of extension of the leg, a 0 percent rating is assigned for a limitation of extension of the leg to 5 degrees.  When extension is limited to 10 degrees, a 10 percent rating is assigned.

In evaluating range of motion, VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

In addition, under DC 5257, recurrent subluxation or lateral instability warrants a 10 percent rating if slight, a 20 percent rating if moderate, and a 30 percent rating if severe.  The words "slight," "moderate," and "severe" are not defined in the Rating Schedule, and the Board must evaluate all of the evidence to the end that its decisions are "equitable and just" under 38 C.F.R. § 4.6.

Additional diagnostic codes pertaining to the knees, specifically ankylosis of the knee (DC 5256), dislocated semilunar cartilage (DC 5258), removal of semilunar cartilage (DC 5259), impairment of the tibia and fibular (DC 5262), and genu recurvatum (DC 5263) will not be addressed in this decision, as the evidence does not demonstrate that the Veteran has been diagnosed with these conditions or otherwise manifests symptoms contemplated by these diagnostic codes.

B.  Right Knee

Prior to February 25, 2010, a compensable rating is not warranted.  During a May 2008 VA examination, the Veteran reported symptoms of pain, stiffness, and swelling.  He denied any instability, giving way, or locking.  Examination revealed extension of 0 degrees and flexion of 140 degrees, with no pain present.  No instability was noted.  These findings do not correspond to a compensable level of disability under DCs 5257, 5260, or 5261.  In addition, the examination included an x-ray which showed questionable medial knee joint space narrowing.  Even assuming these findings demonstrated arthritis, a compensable rating under DC 5003 would not be appropriate, as any such arthritis did not result in painful motion and did not affect 2 or more joints or joint groups.

From February 25, 2010, to June 21, 2015, a rating higher than 10 percent is not warranted.  First, extension of the right knee during this period was, at worst, limited to 5 degrees, as documented in VA records from March 2011.  Numerous other assessments documented full extension (0 degrees), including in a February 2010 VA examination, June 2010 VA records, August 2010 VA records, October 2010 VA records, March 2012 VA records, July 2012 VA records, and November 2012 VA records.  Extension of 0 to 5 degrees does not correspond to a compensable level of impairment under DC 5261.

In addition, flexion of the knee during this period was, at worst, limited to 40 degrees, as documented in VA records from October 2010.  Flexion was 70 degrees during the February 2010 VA examination, 50 degrees in June 2010 and August 2010 VA records, 85 degrees in March 2011 VA records, 70 degrees in May 2011 VA records, 95 degrees in March 2012 VA records, 120 degrees in July 2012 VA records, and 125 degrees in November 2012 VA records.  Additional records form May 2013 and December 2013 noted range of motion was "unchanged."  These findings are not consistent with the limitation to 30 degrees of flexion necessary for a higher 20 percent rating under DC 5260.  Notably, painful motion was documented on several occasions, including in February 2010, October 2010, and March 2011.  However, there is no indication that this pain resulted in functional loss that effectively limited the Veteran's knee function to the equivalent of 30 degrees of flexion.

During an October 2010 VA examination, the Veteran declined to bend his knee more than 5 degrees, stating that it was too painful to move.  The Board has considered this evidence.  However, as noted by the examiner, the Veteran showed more significant levels of flexion as recently as June and August 2010, and VA records dated approximately two weeks after the VA examination showed flexion of 40 degrees.  

Finally, the Veteran reported symptoms of instability during his February 2010 VA examination.  At the time, stability could not be assessed due to the Veteran's guarding.  However, VA records from February 2012, March 2012, July 2012, and November 2012 reflect normal stability of the right knee based on objective examination, and therefore a rating under DC 5257 is not appropriate.

From June 22, 2015, however, a higher 20 percent rating is warranted based on limitation of flexion.  The VA examination conducted on that date documented flexion of 50 degrees, but the examiner noted the onset of pain at 30 degrees and specifically indicated that this pain resulted in functional loss.  The examiner also stated, however, that the Veteran was observed in waiting room with his right knee flexed to 100 degrees (or more than 90 degrees by visual approximation), and that these observational findings were more consistent with the prior range of motion tests contained in the Veteran's outpatient records compared to the results of the formal testing.  In light of these conflicting observations from the examination, the Board will resolve any reasonable doubts in the Veteran's favor, and accept the range of motion results generated during formal testing, which correspond to a 20 percent rating under DC 5260.  

This VA examination also documented full extension.  The Veteran denied a history of instability or subluxation, and knee stability was normal when tested.  Therefore, ratings under DCs 5261 or 5257 are not appropriate.

In sum, a compensable rating is not warranted prior to February 25, 2010, and a rating higher than 10 percent is not warranted prior to June 22, 2015.  From that date, a 20 percent rating is appropriate.  The exact onset of the Veteran's level of disability cannot be determined with any certainty.  Rather, the earliest that that it can be factually ascertained that he met the criteria for the higher 20 percent rating is June 22, 2015, the date of the most recent VA examination.

C.  Left Knee

Prior to February 25, 2010, a compensable rating is not warranted.  During a May 2008 VA examination, the Veteran reported symptoms of pain, stiffness, and swelling.  He denied any instability, giving way, or locking.  Examination revealed extension of 0 degrees and flexion of 140 degrees, with no pain present.  No instability was noted.  These findings do not correspond to a compensable level of disability under DCs 5257, 5260, or 5261.  In addition, the examination included an x-ray which showed normal findings, and therefore a rating under DC 5003 is not appropriate.

From February 25, 2010, a rating higher than 10 percent is not warranted.  The VA examination conducted on that date reflects full extension, as do VA records from June 2010, August 2010, October 2010, and July 2012.  The June 2015 VA examination also documented full extension, and therefore the criteria for a compensable rating under DC 5261 have not been met.

In addition, flexion of the knee during this period was, at worst, limited to 50 degrees, as documented in VA records from June 2010.  Flexion was 120 degrees during the February 2010 VA examination, 50 degrees in June 2010 VA records, 136 degrees during an October 2010 VA examination, 120 degrees in July 2012 VA records, and 90 degrees during the June 2015 VA examination.  Painful motion was noted during the February 2010 and June 2015 VA examinations.  However, there is no indication that this pain resulted in functional loss that effectively limited the Veteran's knee function to the equivalent of the 30 degrees of flexion necessary for a higher 20 percent rating under DC 5260.  Indeed, the June 2015 VA examiner specifically noted that the Veteran's pain did not result in any additional functional loss.

Finally, the Veteran reported symptoms of instability during his February 2010 VA examination.  However, formal testing revealed normal stability, as did similar testing during the October 2010 and June 2015 VA examinations, and therefore a rating under DC 5257 is not appropriate.

D.  Extraschedular Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required. 

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

In this case, the lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected knee disabilities that would render the schedular criteria inadequate.  As discussed above, the Veteran's symptoms (pain, decreased range of motion, complaints of instability) are contemplated in the assigned schedular rating.  Thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability ratings for his level of impairment.  In other words, he does not have any symptoms from his service-connected right or left knee disabilities that are unusual or different from those contemplated by the schedular criteria.

The Veteran has also not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's service-connected disability on appeal are considered by the schedular ratings assigned.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.

II.  TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).

The Veteran is service-connected for right knee degenerative arthritis (currently 20 percent) and left knee patellofemoral syndrome (currently 10 percent), and both conditions had lower ratings earlier in the appeal period.  His current combined rating is 30 percent.  38 C.F.R. § 4.25.  Therefore, he does not meet the schedular rating requirement for a TDIU under 38 C.F.R. § 4.16(a).  Where the combined rating percentage requirements are not met, entitlement to the benefits may be nonetheless considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

The central inquiry is determining whether a TDIU is warranted is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 4.16, 4.19; Van Hoose, 4 Vet. App. at 363.

In his August 2010 VA Form 21-8940 TDIU application, the Veteran reported working as a mason tender from October 2005 to April 2006, during which time he missed 10 days due to illness.  He also reported working a carpenter from May 2007 to June 2007, during which time he missed 7 days from illness.  He also indicated he had two years of community college education in carpentry.

During his February 2010 VA examination, the Veteran reported that his knee conditions caused him to miss work, and that he was fired for excessive absences during his period of employment in 2007.

VA treatment records dated September 2010 show that, in connection with a civil matter, the Veteran had requested a letter from his physicians stating that he was not able to work.  His treating physician stated that he was unable to provide such a letter, as the Veteran could still be employed in a profession other than carpentry, if he wanted to.

The October 2010 VA examiner found that the Veteran's right knee condition prevented activities such as chores, shopping, and driving.  Exercise, sports, recreation, traveling, and dressing were severely affected.  Bathing, toileting, and grooming were moderately affected.  The Veteran's left knee condition resulted in mild to moderate limitations.

During his June 2015 VA examination, the Veteran reported working as a yeoman in service, which included doing administrative work such as filing, typing, and writing reports and evaluations.  The Veteran stated that he had not worked since 2000, when he left his job as a carpenter due to knee pain.  The examiner recorded that the Veteran could engage in up to 15 minutes of continuous standing and 100 yards of walking.  He could push less than 20 pounds up to 100 yards.  Continuous sitting was limited to 1 hour, and he had no restrictions on lifting while seated.  He could not climb or kneel.  The examiner noted that the Veteran had significant limitations relating to active work he had done previously, such as stocking, lifting, and carpentry.  However, he had fewer limitations in sedentary work, such as the office work he did during service.

Based on the evidence, a TDIU is not warranted.  The Board recognizes the substantial functional limitations resulting from the Veteran's service-connected knee disabilities, and finds that it is unlikely he would be able to engage in most forms of active employment, such as the carpentry or masonry jobs he previously worked in.  However, the Veteran's service as a yeoman in the military indicates he is also capable of performing the duties of other, more sedentary forms of employment, such as office work, which are not significantly impacted by his service-connected knee disabilities.  This finding is generally supported by the statement from the Veteran's VA physician, who stated that the Veteran could be employed in profession other than carpentry.  

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Here, the Veteran's overall occupational and functional impairment is adequately contemplated by his assigned schedular ratings, and the evidence is against a finding that his knee conditions, alone, preclude him from obtaining substantially gainful employment.  Therefore, a TDIU is not warranted.

III.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Here, the Veteran was provided with the relevant notice and information in a February 2008 letter prior to the initial adjudication of his knee claims.  Indeed, these initial service connection claims were granted, and therefore any error in the initial notice provided to him was harmless.  Separate letters in July 2010 and July 2014 informed him of the criteria for establishing a TDIU.  He has not alleged any notice deficiency during subsequent adjudication of any of his claims.

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records for the appeal period have been obtained and associated with the claims file.  The Board had previously remanded the case, in part, to obtain the Veteran's Social Security Administration (SSA) records.  However, a May 2015 database inquiry indicated that he was not in receipt of any SSA benefits.

The Veteran was also provided with VA examinations which contain descriptions of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating his bilateral knee disabilities and assessing their impact on his employability.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.

In light of the above development, the Board's July 2013 remand directives have been complied with.


ORDER

An initial compensable rating for right knee degenerative arthritis prior to February 25, 2010, and an initial rating higher than 10 percent from February 25, 2010, to June 21, 2015, is denied.

An initial 20 percent rating for right knee degenerative arthritis based on limitation of flexion is granted from June 22, 2015.

An initial compensable rating for left knee patellofemoral syndrome prior to February 25, 2010, and an initial rating higher than 10 percent from February 25, 2010, is denied.

A TDIU is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


